                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


ADRIENNE M. CLARK
                                                     CIVIL ACTION
VERSUS
                                                     NO. 17-306-JWD-EWD
STAT CARE CLINICS, L.L.C. d/b/a
CENTRAL STAT CARE and DR.
BRYAN BARRETT a/k/a MELISSA
ROSE BARRETT

                                      RULING AND ORDER

         This matter comes before the Court on the Motion to Set Aside Judgment Pursuant to FRCP

60(b)(4) (Doc. 26) filed by Defendants Stat Care Clinics, L.L.C d/b/a Central Stat Care (“Stat

Care”) and Dr. Bryan Barrett a/k/a Melissa Rose Barrett (“Dr. Barrett”) (collectively,

“Defendants”). Plaintiff Adrienne M. Clark (“Plaintiff” or “Clark”) opposes the motion. (Doc. 35.)

Defendants have not filed a reply. Oral argument is not necessary. The Court has carefully

considered the law, the facts in the record, and the arguments and submissions of the parties and

is prepared to rule.

         For the following reasons, Defendants’ motion is denied. Here, the central question is

whether the default judgment should be set aside because service was improper. The Court finds

that service was proper under Federal Rules of Civil Procedure (“Rule”) 4(e)(2)(c) and 4(h)(1)(B),

so the default judgment will stand.

    I.      Background

            A. Relevant Facts

         Plaintiff filed this lawsuit against her former employers, Stat Care and Dr. Barrett, to

recover for unpaid overtime wages and other damages under the Fair Labor Standards Act

                                                1
(“FLSA”) and Louisiana’s unpaid wages statutes, La. R.S. § 23:631, et seq. (Doc. 1.) According

to the Complaint for Damages, Unpaid Wages, and Overtime and Penalties (“Complaint”),

Defendants employed Clark as a Nurse Practitioner from January of 2016 through February of

2017. (Doc. 1 at 1-2.) Clark’s responsibilities included “examining patients, diagnosing illnesses,

prescribing medication to patients and providing treatment.” (Doc. 1 at 1.) Plaintiff claims that

Defendants “strictly regulate[d] the job duties performed by all ‘Nurse Practitioners’ to ensure

certain performance standards [were] met.” (Doc. 1 at 4.) According to Clark, in her role as a nurse

practitioner, she was “not allowed to vary from the job standards, means, methods and techniques

which [were] all dictated by . . . [D]efendants.” (Doc. 1 at 4.) Clark alleges that she was “not paid

a guaranteed or fixed salary or on a fee basis;” rather, she was paid a “straight hourly rate for all

hours worked.” (Doc. 1 at 1, 4.) 1 Typically, Clark worked 40 hours per week or more. (Doc. 1 at

1, 4.) Clark contends that the Defendants paid her an hourly wage, regardless of the number of

hours that she worked in excess of 40 hours per week. (Doc. 1 at 4.) In addition to her hourly pay,

Clark alleges that she and the Defendants entered into an agreement whereby they promised to pay

her and other nurse practitioners monthly incentive pay “based on patient volume per month and

the number of patients seen.” (Doc. 1 at 4, 6) On February 15, 2017, Clark left her employment

with the Defendants. (Doc. 1 at 6.)

             B. Procedural History

        On May 11, 2017, Clark filed the instant lawsuit. (Doc. 1.) On June 22, 2017, Defendants

were served with summons notifying them that a lawsuit had been filed against them. (Docs. 5, 6.)

Defendants failed to file an answer to the Complaint or a motion on or before July 13, 2017, thereby

missing the twenty-one (21) day deadline established by Rule 12(a)(1)(A)(i). Defendants did not


1
 In her Declaration, which is attached to Plaintiff’s Motion for Entry of Default and for Default Judgment, Clark
attests to the fact that she was paid an hourly rate of $50.00. (Doc. 10-3 at 4.)

                                                         2
move for an extension of time to file an answer or motion under Rule 12. (Doc. 14.) 2 On July 25,

2017, Clark filed a Notice to the Court indicating that the Defendants had failed to answer or file

any other response by July 13, 2017. (Doc. 9.)

         On September 13, 2017, Clark filed the Plaintiff’s Motion for Entry of Default and for

Default Judgment because no answer had been filed. (Doc. 10) On September 15, 2017, the Clerk

of Court entered the Clerk’s Entry of Default against the Defendants. (Doc. 11.) On April 10, 2018,

this Court granted in part, and denied in part, Clark’s motion for entry of default judgment. (Doc.

14.) The Court granted Plaintiff’s motion on the issue of liability on her claims under the FLSA

and La. R.S. 23:631, et seq, and denied the motion, without prejudice, on whether Clark was

entitled to damages. (Doc. 14.) The Court directed Clark to supplement her motion with additional

evidentiary support to show that she was entitled to damages on her claims, and Plaintiff complied.

(Docs. 14, 15.)

         On July 9, 2018, the Court entered judgment in favor of the Plaintiff, awarding her

$3,000.00 in unpaid overtime damages under the FLSA; $3,000.00 in liquidated damages under

the FLSA; $4,826.25 in unpaid monthly incentive pay damages; $54,000.00 in penalty damages

under La. R.S. § 23:631 and La. R.S. § 23:632(A); and $7,437.50 in attorney’s fees pursuant to

La. R.S. § 23:632(C). (Doc. 19.)

         On May 30, 2019, Plaintiff’s filed a Motion to Examine Judgment Debtor. (Doc. 24.) On

May 31, 2019, the Court granted the motion, which set the examination for June 28, 2019. (Doc.

25.)

         On June 19, 2019, Defendants filed the instant Motion to Set Aside Judgment Pursuant to

FRCP 60(b)(4). (Doc. 26.)


2
 In fact, Defendants did not file any pleading or other documents until they filed the instant motion on June 19,
2019.

                                                          3
   II.       Relevant Standard

          Rule 55(c) provides that a court may set aside an entry of default for “good cause,” and it

may set aside a default judgment under Rule 60(b). Rule 60(b)(4) allows the court to relieve a

party from a final judgment on the ground that the judgment was void. Insufficient service of

process is one way that a judgment could be void; the Fifth Circuit has held, “When a district court

lacks jurisdiction over a defendant because of improper service of process, the default judgment is

void and must be set aside under [Rule] 60(b)(4).” Rogers v. Hartford Life & Acc. Ins. Co., 167

F.3d 933, 940 (5th Cir. 1999). In addition, motions to set aside a default are more readily granted

than motions to set aside a default judgment. Id. Thus, the decision of whether grant the motion

rests on whether service of process was sufficient.

   III.      Discussion

             A. Service Upon Stat Care Pursuant to Rule 4(h)(1)(B)

                       1. Relevant Standard

          Rule 4(h) governs service upon corporations, partnerships, and associations. Rule 4(h)(1)

provides two ways for a plaintiff to serve a domestic corporation. First, the corporation may be

served “in a judicial district of the United States: [ ] in the manner prescribed by Rule 4(e)(1) for

serving an individual[.]” Fed. R. Civ. P. 4(h)(1)(A). Alternatively, the plaintiff may:

          deliver[ ] a copy of the summons and of the complaint to an officer, a managing or
          general agent, or any other agent authorized by appointment or by law to receive
          service of process and—if the agent is one authorized by statute and the statute so
          requires— . . . also mail[ ] a copy of each to the defendant.


Fed. R. Civ. P. 4(h)(1)(B). “An agent must have actual authorization from the entity sought to be

served.” Fyfee v. Bumbo Ltd., No. 09–0301, 2009 WL 2996885, at *2 (S.D. Tex. Sept. 16, 2009)

(citing O'Meara v. New Orleans Legal Assistance Corp., No. 90–4893, 1991 WL 110401, at *3



                                                   4
(E.D. La. June 10, 1991)). “‘Apparent authority’ is insufficient.” Smith, v. Womans Hosp., No. 14-

500, 2015 WL 2357127, at *3 (M.D. La. May 15, 2015) (Jackson, C.J.) (quoting O'Meara, 1991

WL 110401, at *3).

                      2. Parties Arguments

        Defendants state that “applying these rules to the facts in the instant matter, it is clear that

service was insufficient.” (Doc. 26-4 at 4.) Regarding service upon Stat Care, Defendants argue

“it is clear that service must have been made upon the Registered Agent” in order to comply with

Rule 4(h)(1) (Id.) Dr. Barrett was and remains the registered agent for Stat Care. While the Federal

Rules of Civil Procedure allow for service upon a manager or agent, Defendants argue that Dr.

Barrett was the manager according to business filings with the Louisiana Secretary of State and

that “[n]o other representative has been appointed.” (Id.) Defendants contend that “[a]t no time

was Kelci Morales, the receptionist, authorized or appointed as a representative of either [Stat Care

or Dr. Barrett].” (Id. at 1.)

        Plaintiff counters that service was perfected in accordance with Rule 4(h)(1)(B), which

authorizes service on “any other agent authorized by appointment.” (Doc. 35 at 2–3.) First,

Plaintiff contends that Ms. Morales was in fact authorized to accept service on behalf of

Defendants. Plaintiff refers to the Declaration of Kelci Morales in which Ms. Morales affirms that:

1) She “was 21-years old and not a ‘teenager’ as misrepresented to the Court by the Defendants;”

2) She worked for Defendants for four years; and 3) She had in fact been “authorized and instructed

by Defendants to sign for certified mail and legal documents on their behalf.” (Id. at 3.) Plaintiff

contends that it was the Defendants’ procedure to have Ms. Morales either hand documents directly

to Dr. Barrett or put them in an inbox on his desk. Plaintiff explains that this practice is “typical”

for doctors’ offices, as doctors often do not wish to be interrupted while they are with patients.



                                                   5
(Id.) Plaintiff concludes that Ms. Morales was an agent “authorized by appointment,” and,

therefore, service of process was proper in accordance with Rule 4(h)(1)(B). (Id.)

                     3. Analysis

       A receptionist is not considered an officer or managing or general agent, thus, the

receptionist must have actual authorization to receive service of process. For example, in Dobbins

v. Kroger, the Court found that the “[p]laintiff ha[d] made no showing that the receptionist . . . was

a registered agent for service of process or that she was otherwise authorized to accept service on

behalf of [defendant].” Dobbins v. Kroger Co., No. 3:08-CV-1206-N, 2009 WL 2776665, at *1

(N.D. Tex. Aug. 31, 2009) (emphasis added).

       This case is different from Dobbins in that Plaintiff has presented evidence that the

receptionist, Ms. Morales, was authorized by appointment to receive service of process. Again,

Plaintiff provides Ms. Morales’ declaration (Doc. 35-2) in which she attested that she was

“authorized and instructed” by Defendants to sign for certified mail and legal documents. Ms.

Morales further attested that it was Stat Care procedure for her to either hand the documents to Dr.

Barrett or place them in his inbox.

       While Defendants attempted to refute this claim, they offer no evidence to the contrary. In

fact, Defendants not only provide no evidence to rebut Plaintiff’s position, they also misrepresent

that Ms. Morales was a teenager at the time of service when she was, according to her declaration,

21 years old. Conversely, Ms. Morale’s affidavit, which reflects her position as receptionist of a

small medical clinic where it was the “routine[]” practice for her accept legal documentation,

convinces the Court that Ms. Morales was in fact authorized to receive service of process on behalf

of Stat Care. As a result, Defendants’ motion is denied with respect to Stat Care.




                                                  6
            B. Service Upon Dr. Barrett Pursuant to Rule 4(e)(2)(c)

                       1. Relevant Standard

        Rule 4(e) governs service of process upon an individual within the United States. Rule

4(e)(1) authorizes that an individual may be served in accordance with state law. Rule 4(e)(2)

provides that an individual may be served through personal service, domiciliary service, or by

“delivering a copy of [the summons and complaint] to an agent authorized by appointment or by

law to receive service of process.” Fed. R. Civ. P. 4(e)(2)(C).

                       2. Parties Arguments

        Regarding service upon Dr. Barrett in his individual capacity, Defendants argue that

service was insufficient as well. Defendants contend that Rule 4(e) provides only three methods

of service: “personal service, domiciliary service or service upon a legal representative.” (Doc. 26-

4 at 4.) Defendants note that Dr. Barrett was not personally served, and Stat Care Clinic is not his

“dwelling or usual place of abode” to qualify as domiciliary service. Fed. R. Civ. P. 4(e)(2)(B).

Finally, Defendants argue that the “summons was left with a teenaged receptionist who was not a

legal representative.” (Doc. 26-4 at 4.) Once again, Defendants contend that “[a]t no time was

Kelci Morales, the receptionist, authorized or appointed as a representative of either [Stat Care or

Dr. Barrett].” (Id. at 1.)

        Plaintiff responds, “Dr. Barrett had designated Kelci Morales to accept service as

his agent.” (Doc. 35 at 4.) Plaintiff again points to the Declaration of Kelci Morales where Ms.

Morales affirmed that she was authorized and instructed by Dr. Barrett to accept certified mail and

legal documents on his behalf. (Id. at 3, Doc. 35-2.)




                                                 7
                        3. Analysis

         The key issue here is whether Ms. Morales was authorized to accept service of process for

Dr. Barrett in his individual capacity. Like Rule 4(h)(1)(B), the agent must have actual

authorization and not merely represent themselves to be authorized in order to be an agent for

service of process under Rule 4(e)(2)(C). See Wagster v. Gauthreaux, No. 12-00011, 2013 WL

5554104, at *2 (M.D. La. Oct. 7, 2013) (Dick, J.) (citing O'Meara, 1991 WL 110401). As

explained above, Ms. Morales affirmed in her Declaration that she was “authorized and instructed”

to accept “certified mail and legal documents on behalf of [Stat Care] and Dr. Barrett . . ..” and

did so “routinely.” (Doc. 35-2) (emphasis added). Once again, Defendants offer no evidence to

the contrary. As a result, the Court finds that service was perfected against Dr. Barrett under Rule

4(e)(2)(C), so Defendants’ motion is denied.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Motion to Set Aside Judgment Pursuant to Rule 60(b)(4) (Doc.

26) filed by Defendants, Stat Care Clinics, L.L.C d/b/a Central Stat Care and Dr. Bryan Barrett

a/k/a Melissa Rose Barrett, is DENIED.

         Signed in Baton Rouge, Louisiana, on March 3, 2020.



                                                  S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                 8
